UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1. Proxy Voting Record Dreyfus Midcap Index Fund, Inc. 3D SYSTEMS CORPORATION Ticker: DDD Security ID: 88554D205 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Curran For For Management 1.2 Elect Director Peter H. Diamandis For For Management 1.3 Elect Director Charles W. Hull For For Management 1.4 Elect Director William D. Humes For For Management 1.5 Elect Director Jim D. Kever For For Management 1.6 Elect Director G. Walter Loewenbaum, II For Against Management 1.7 Elect Director Kevin S. Moore For For Management 1.8 Elect Director Abraham N. Reichental For For Management 1.9 Elect Director Daniel S. Van Riper For Against Management 1.10 Elect Director Karen E. Welke For Against Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify BDO USA, LLP as Auditors For For Management A. O. SMITH CORPORATION Ticker: AOS Security ID: 831865209 Meeting Date: APR 14, 2015 Meeting Type: Annual Record Date: FEB
